DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species II, i.e., Claims 19-20, in the reply filed on November 25, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 25, 2020. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “A method of etching a transition metal dichalcogenide comprising: etching by: performing an atomic layer deposition cycle exposure for an etching transition metal halide precursor at a first deposition temperature between 50°C and 400°C; 
The preamble recites the limitation “A method of etching a transition metal dichalcogenide comprising” in line 1. 
The body of the claim recites “etching by: performing an atomic layer deposition cycle exposure for an etching transition metal halide precursor at a first deposition temperature between 50°C and 400°C; performing an atomic layer deposition cycle exposure of water at a second deposition temperature between 50°C and 400°C; and removing portions of a transition metal dichalcogenide coating” in lines 2-8. 
However, it is not clear that the process step is whether an etching process or film deposition process. For example, the limitation “performing an atomic layer deposition cycle exposure for an etching transition metal halide precursor at a first deposition temperature between 50°C and 400°C” in lines 3-4 is not clear whether the atomic deposition cycle exposure  is performed to form a layer or to etch a layer. In addition, the limitation “performing an atomic layer deposition cycle exposure of water at a second deposition temperature between 50°C and 400°C” also is not clear that particular process conducted to deposit a layer or etch a layer. Furthermore, what is the function of “water?” Is it a precursor or an etchant? 
Claim 20 recites the limitation “performing an a atomic layer deposition cycle exposure of water at a second deposition temperature between 50°C and 400°C” in lines 3-4 and “ and performing a b atomic layer deposition cycle exposure for a sulfur precursor at a second deposition temperature between 50°C and 400°C” in line 6-7. 

Since the recited temperature ranges in climes 19 and 20 are specified because these temperature ranges not clear that    
Claims 20 also rejected as being directly dependent of the rejected base claim.
Therefore,  claims 19 and 20 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Remarks
In light of claims rejection under 35 U.S.C. § 112(b) supra, the following rejection under 35 U.S.C. 103 is based on prior art which reads on the interpretation the claim language of the instant application as best as understood by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN et al. (US 2018/0269291). 
Re Claims 19 and 20, LIN et al. disclose method forming of transition metal dichalcogenide film (see Paragraphs [0021], [0027]) using atomic layer deposition (ALD) process (see Paragraph [0044]) at predetermined temperature and patterning (etching) the  
Furthermore, the recited temperature range can routinely optimized. 
Therefore, it would have been to one having ordinary skill in the art at the time of the invention is made to optimized the temperature since it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955);   In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Furthermore, the specification contains no disclosure of either the critical nature of the claimed temperature or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. See In re Woodruff, 919, f.2d 1575, 1578, 16 USPQ2d, 1936 (Fed. Cir. 1990).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Cannara et al. (US 2017/0011915) also disclose similar inventive subject matter.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
February 27, 2021